Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00400-CR

                                         David M. LOPEZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CR-4232W
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 31, 2019

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in Cause No. 2019CR4232W on April 16, 2019. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on May 16,

2019. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was

due on May 31, 2019. TEX. R. APP. P. 26.3. On June 13, 2019, appellant filed a “Notice of Appeal

from Negotiated Plea.”

           Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding
                                                                                                         04-19-00400-CR


that if an appeal is not timely perfected, the court of appeals does not obtain jurisdiction to address

the merits of appeal, and the court may take no action other than to dismiss appeal; an appellate

court may not suspend rules to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim.

App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure governs out-of-time appeals from felony convictions).

         Accordingly, we dismiss this appeal for lack of jurisdiction. 1

                                                             PER CURIAM

DO NOT PUBLISH




1
 We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed
did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore, the trial
court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a certification that
shows the defendant has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d).


                                                           -2-